Case 7:19-cv-05511-JCM Document 33 Filed 02/21/20 Page lof5

STIPULATION AND
PROPOSED PROTECTIVE ORDER

WHEREAS, the Parties having agreed to the following terms of confidentiality, and
the Court having found that good cause exists for the issuance of an appropriately
tailored confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil
Procedure, it is hereby

ORDERED that the following restrictions and procedures shall apply to the
information and documents exchanged by the parties in connection with the pre-
trial phase of this action:

1. Counsel for any party may designate any document or information, in whole
or in part, as confidential if counsel determines, in good faith, that such designation
is necessary to protect the interests of the client in information that is proprietary,
a trade secret or otherwise sensitive non public information. Information and
documents designated by a party as confidential will be stamped
“CONFIDENTIAL.”

2, The Confidential Information disclosed wil! be held and used by the person
receiving such information solely for use in connection with the action.

3. The Parties agree that Discovery Material may be designated “Attorneys’
Eyes Only.” Documents designated “Attorneys’ Eyes Only” shall be a subset of the
“CONFIDENTIAL” designation; thus, any document marked “Attorneys’ Eyes Only”
is thereby deemed to be confidential.

4, In the event a party challenges another party’s designation of a document as
Confidential or Attorney’s Eyes Only, counsel shail make a good faith effort to
resolve the dispute, and in the absence of a resolution, the challenging party may
seek resolution by the Court. Nothing in this Protective Order constitutes an
admission by any party that Confidential Information disclosed in this case is
relevant or admissible. Each party reserves the right to object to the use or
admissibility of the Confidential Information.

5, Documents that are designated Attorneys’ Eyes Only” shall not be disclosed
to any person other than counsel or employees of such counsel assigned to and
necessary to assist in the litigation. Alf other documents designated as
“CONFIDENTIAL” shall not be disclosed to any person, except:

a. The requesting party and counsel, including in-house counsel;

 
Case 7:19-cv-05511-JCM Document 33 Filed 02/21/20 Page 2 of5

b, Employees of such counsel assigned to and necessary to assist in the
litigation;
C. Consultants or experts assisting in the prosecution or defense of the

matter, to the extent deemed necessary by counsel; and

d. The Court (including the mediator, or other person having access to
any Confidential Information by virtue of his or her position with the
Court).

6. Before disclosing or displaying the Confidential Information to any person,
counsel must:

a. Inform the person of the confidential nature of the information or
documents;
b. Inform the person that this Court has enjoined the use of the

information or documents by him/her for any purpose other than this
litigation and has enjoined the disclosure of the information or
documents to any other person; and

C. Require each such person to sign an agreement to be bound by this
Order in the form attached as Exhibit A.

7. The disclosure of a document or information without designating it as
“Confidential” shall not constitute a waiver of the right to designate such document
or information as Confidential Information. If so designated, the document or
information shall thenceforth be treated as Confidential Information subject to all
the terms of this Stipulation and Order.

8. If a party inadvertently discloses Confidential Information, the party should
immediately inform the other parties and take steps necessary to remediate the
inadvertent disclosure.

9, Any Personally Identifying Information ("PII") (e.g., social security numbers,
financial account numbers, passwords, and information that may be used for
identity theft} exchanged in discovery shall be maintained by the receiving party in
a manner that is secure and confidential and shared only with authorized
individuals in a secure manner. The producing party may specify the minimal level
of protection expected in the storage and transfer of its information, In the event
the party who received Pll experiences a data breach, it shall immediately notify the
producing party of same and cooperate with the producing party to address and
remedy the breach. Nothing herein shall preclude the producing party from
asserting legal claims or constitute a waiver of legal rights and defenses in the event
Case 7:19-cv-05511-JCM Document 33 Filed 02/21/20 Page 3 of5

of litigation arising out of the receiving party's failure to appropriately protect Pl
from unauthorized disclosure.

10. Pursuant to Federal Rule of Evidence 502, the production of privileged or
work- product protected documents or communications, electronically stored
information (“ESI”) or information, whether inadvertent or otherwise, shall not
constitute a waiver of the privilege or protection from discovery in this case or in
any other federal or state proceeding. This Order shall be interpreted to provide the
maximum protection allowed by Federal Rule of Evidence 602(d). Nothing
contained herein is intended to or shall serve to limit a party’s right to conduct a
review of documents, ESI or information (including metadata) for relevance,
responsiveness and/or segregation of privileged and/or protected information
before production.

11. Notwithstanding the designation of information as “Confidential” in
discovery, there is no presumption that such information shall be filed with the
Court under seal. The parties shall follow the Court’s procedures for requests for
filing under seal.

12, At the conclusion of litigation, Confidential Information and any copies
thereof shall be promptly (and in no event later than 30 days after entry of final
judgment no longer subject to further appeal) returned to the producing party or
certified as destroyed, except that the parties’ counsel shall be permitted to retain
their working files on the condition that those files will remain protected,

13. Nothing herein shall preclude the parties from disclosing material designated
to be Confidential Information if otherwise required by law or pursuant to a valid

subpoena.

 

 

SO STIPULATED AND AGREED.
By: _/ By: rod Cwellouf his
Damian L. Albergo, Esq, Meredith Cavallaro, Esq.
Albergo Law Group, LLC Paduano & Weintraub LLP
15 Warren Street, Suite 36 1251 Avenue of the Americas, 9th Floor
Hackensack, New Jersey 07601 New York, New York 10020

(212} 785-9100

Attorneys for Plaintiff Attorneys for Defendant

 
Date:

Case 7:19-cv-05511-JCM

February 21, 2020

Document 33 Filed 02/21/20 Page 4of5

Date: February 21, 2020

SO ORDERED:

 

Exhibit A
Case 7:19-cv-05511-JCM Document 33 Filed 02/21/20 Page 5 of 5

AGREEMENT CONCERNING MATERIAL
COVERED BY PROTECTIVE ORDER

 

The undersigned hereby acknowledges that he/she has read the Stipulated
Protective Order entered in this Action on the __ day of 20_,
understands the terms thereof, agrees to be bound by such terms and consents to
the personal jurisdiction of the United States District Court for the Southern District
of New York for the enforcement thereof. The undersigned hereby agrees to neither
disclose nor discuss with any third party any Confidential or Highly Confidential
Discovery Material, obtained in the above-captioned matter, except solely for the
purpose of this action and then only at the express direction of counsel for the
Plaintiff or counsel for the Defendant. The undersigned hereby agrees, to the extent
he/she is provided copies of any Discovery Material, to return all such copies to

counsel for the Plaintiff or counsel for the Defendants at the conclusion of the

matter,

Date:

 

 

Signature

 

Print Name

 
